Per Curiam.
This was a creditors’ bill to set aside a conveyance of land as in fraud of the plaintiff. The only question presented by this appeal is-that of the fraudulent intent of the respondent’s intestate, and that question is, by statute, one of fact, and not of law. 2 Rev. St. p. 137, § 4. The case on. this appeal—which was submitted at the last term without oral argument— *5nowhere shows that it contains all the evidence given on the trial, and we cannot, therefore, review the referee’s finding on the question of fact. The judgment must be affirmed. Judgment appealed from affirmed, with costs.